The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
 
Response to Amendment

	In response to the Amendment received on 05/26/2022, the examiner has carefully considered the amendments.  
 

Response to Arguments

Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. Applicant appears to be relying on the amendment to overcome the rejection, as well as, arguing the combination of references does not expressly set forth and/or render the instant claims obvious.  Applicant argues any light absorber disclosed by Fang cannot be one that absorbs at least some of the light scattered by the light attenuator because Fang does not disclose a light attenuator.  However, Fang was not relied upon for the overall composition but to show that UV absorbers are known components in UV curable additive manufacturing resin compositions for the purposes of absorbing scattered photons in the composition produced by the exposure process and activation of the photoinitiator, which improves vertical resolution during the build process and the overall manufactured object.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues teachings of Dean and Fang since Fang are limited to improvements of vertical resolution (Z-axis or build direction), while the instant invention is not limited to reducing over-curing in the direction perpendicular to the z-axis but includes reducing over-curing in directions different from the build direction (z-axis), i.e. directions having x-y components.   The examiner acknowledges both Fang and Dean are concerned with improvement in the z-axis (build/vertical direction).  However, overall teachings of Fang set forth the uv absorber is used for the purposes of absorbing scattered photons in the composition produced by the exposure process and activation of the photoinitiator. Dean sets forth the dye in the photoinitiator-dye package is used to limit the depth of polymerization allowing for the option of using higher levels of irradiance without losing resolution in the z direction, wherein current layer may be cured at a high energy level without excessive over-curing of previously rendered layers, as well as, use of higher levels of light energy in this way may increase implant green strength.  Dean teaches the dye limits the penetration of light, wherein the amount of dye present in the resin composition affects the amount of energy that is imparted to the polymerization reaction.  Per section [0049] Dean sets forth the primary function of the dye is to block light.  For some dyes it is accomplished by light refection or scattering and for others by absorption.  The dye will compete with the photoinitiator for photons.  Thus, as agrees upon the dye of Dean and the UV absorber of Fang both function the same as the dye and UV absorber in the instant claims.  It can be assumed the photoinitiator and the dye, as well as, the photoinitiator and UV absorber are dispersed throughout the resin composition in the prior art and when said compositions are exposed to the appropriate wavelength the dye of Dean block light by refection or scattering, while the UV absorber of Fang absorbs scattered photons in the composition produced by the exposure process and activation of the photoinitiator, wherein the effect is an improvement in the z-axis/build direction as suggested by both references (as agreed upon). As stated previously, it would have been obvious, to at least try, for a skilled artisan to add a UV absorber to the photoinitiator-dye package as set forth by Dean with a reasonable expectation of further improving the depth of cure and green strength.  While, it is agreed upon both Fang and Dean only refer to improvements of the build direction, both set forth and/or allude that the said improvement eliminates over-curing of the previous rendered layers, thus inherently improving resolution in the horizontal direction (x-y axis) by ensuring each new layer of curable resin composition is smoothly applied to a adequately partially cured and bondable surface without the defects of over-curing can produce which could impair resolution in the x-y direction, i.e. improvement in green strength (see Dean).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., .e. improvement in horizontal (x-y axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection still stands for the reasons set forth above.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-24, 30, 32-33, 36, 38, 46-47, and 51-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dean et al (WO2012/024675) in view Fang et al (2011/003887), as evidenced by Schmerling et al (2,294,561).
 	Dean sets forth a process for additive manufacturing of a resorbable implant which includes providing a resin composition including a liquid light polymerizable material and an initiator.  Said process comprises a step of exposing an amount of the resin composition to light to partially cure said resin composition, repeating said step until a desired article is obtained and finally exposing to light again to post cure (over-cure) the partially cured resin composition article—see abstract.   Said resin composition are useful as making implants and/or scaffolds where the scaffold is a "tissue engineering scaffold”—see [0032] to [0033]
Per example 6, Dean explicitly a liquid resin composition comprising 2 g of polypropylene fumarate (polymer), 1 g of diethyl fumarate (reactive solvent), 10 mg (0.3 wt. %) of titanium dioxide (dye) and 20 mg (0.7 wt. %) of BAPO (bis (2, 4, 6-trimethylbenzoyl) phenyl phosphine oxide, Irgacure 819).  Dean sets forth coating and partially curing by exposure to radiation successive layers of said resin composition to obtain a scaffold.  The obtained partially cured scaffold was then post cured in a UV bath for two -hours to fully cure the scaffold—see [0086].  
Dean sets forth the combination of the titanium dioxide and the photoinitiator a dye-initiator package—see [0049].   Dean discloses the dye in part helps control the depth of penetration of polymerizing light energy into the resin composition when exposed to curing conditions—see [0044] and [0046].  Per section [0047] Dean sets forth the dye limits the penetration of light, wherein the amount of dye present in the resin composition affects the amount of energy that is imparted to the polymerization reaction.  Per section [0049] Dean sets forth the primary function of the dye is to block light.  For some dyes it is accomplished by light refection or scattering and for others by absorption.  The dye will compete with the photoinitiator for photons.   Dean shows in figure to the light wavelength range where the dye-initiator system has the greatest control over depth of light penetration and the amount of polymerizing energy imparted to the initiator, i.e., near UV wavelength range (300-400 nm).  Thus, it is deemed the photoinitiator is activated at 300 to 400 nm for polymerization.  From the figure it is seen that anything to the left of line a would not be blocked by radiation and anything to the right of line b would not cause proper polymerization.  
The primary difference Dean does not teach the dye-initiator package comprises a light absorber.  However, light absorbers are known components combined with photoinitiators when control of light radiation depth is concerned in additive manufacture methods, as espoused by Fang et al.  Fang sets forth methods and compositions for 3D microfabrication of bioreactors using additive manufacturing techniques—see abstract and [0011].  Fang sets forth the compositions comprise a base monomer, a photoinitiator and a UV absorber, wherein said absorber is added to help the solution absorb more photons—see [0141].  Fang teaches the absorber concentration is critical for the vertical resolution and can be varied depending on the thickness of the composition layers to be selectively cured—see [0249].  Dean and Fang are analogous art since they are from the same field of endeavor that is the additive manufacture of biocompatible photocurable resin compositions.  Therefore, it would have been within the skill level of an ordinary artisan to add a light/UV absorber to the dye-initiator package as set forth by Dean with an expectation of improving the resolution of the fabricated articles by controlling the photon absorption during exposure to UV radiation, as suggested by Fang et al in absence of evidence to the contrary and/or unexpected results.  
Regarding the dye-initiator package of Dean, the 1st photoinitiator would be the BAPO and the titanium dioxide dye would be the second photoinitiator since it is a known to inherently also be a photoinitiator, as evidenced by Schmerling.  Schmerling sets forth titanium dioxide activated polymerization of unsaturated material when exposed to radiation having a wavelength from 2000 to 3500 A (200 to 350 nm).  In example 6, Dean exposes the composition to UV radiation to partially polymerize each successive layer, wherein it is deemed from figure 2 would be from 300 to 400 nm (near UV wavelength range) to take full advantage of the control depth of light penetration by the dye/2nd photoinitiator TiO2 and once said scaffold is built and partially cured Dean sets forth exposing the entire scaffold to UV radiation in a UV bath which would be in the wavelength range from 10 to 300 nm, i.e., the range to the right of line a—see [0049].  Regarding the limitation first light source, it is deemed Dean partially cures the scaffold in a cDLP device—Digital Light Processing apparatus—Perfactory device—see [0091] and example 6.  Regarding the limitation second light source, it is deemed Dean fully cured by placing said built and partially cured scaffold in a UV bath—see [0086].   In the alternative, from figure 2 it would have been within the skill level of an ordinary artisan to understand two sources of light could be used to activate each photoinitiator separately based on the wavelength absorption/emission properties corresponding to the photoinitiators, i.e., one source set at the wavelength for activation of the 1st photoinitiator for the partial cure and second source set to the wavelength of the 2nd photoinitiator/dye.   Thus claims 22-24, and 32-33 are obvious over the teachings of Dean.  
Regarding claim 38, Dean adds the BAPO in an amount of 0.7 wt. % in example 6 based on the total composition amount and adds the titanium dioxide in an amount of 0.3 wt. % based on the total composition.  As stated above Dean is silent with regard to the addition of a light absorber; however, Fang, as described above, sets forth the light/UV absorber can be added in variable amounts depending on the thickness of the applied layers.  Therefore, it is deemed a skilled artisan would be able to obtain the desired addition amount based on the thickness of the composition layers intended.  The courts have upheld where the general condition of the claims is disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation—see In re Aller, 105 USPQ 233 (CCPA 1955).  As well as, the courts have upheld determination of optimum values of known “result effective variable” is not patentable—see In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus, it is deemed the combination of prior art renders claims 38 and 46-47 obvious.  Dean sets forth the use of polymer polypropylene fumarate and the use of solvent diethyl fumarate in example 6.  

Allowable Subject Matter

Claims 25-31, 34-37, 39-40, 43-45, and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc